This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JAMES MICHAEL GALLEGOS,

 3          Plaintiff-Appellant,

 4 v.                                                                                   NO. 32,857

 5   GEO GROUP, INC., GUADALUPE
 6   COUNTY CORRECTIONAL FACILITY,
 7   TIM HATCH, ERASMO BRAVO, JOHN W.
 8   BEARD, JOHNNY JONSON, ALSONSO
 9   GARCIA, JOE GARCIA, JANIE YEARLY,
10   REBECCA HATCH, P. ARAGON, P. CHAVEZ,
11   DINAH SANDOVAL, TRUDY JIM, J. VIGIL,
12   BRENDA COPELAND, and JUNNIE DAVIS,
13   in their individual and official capacities, et. al.,

14          Defendants-Appellees.


15 APPEAL FROM THE DISTRICT COURT OF GUADALUPE COUNTY
16 Abigail Aragon, District Judge

17 James Michael Gallegos
18 Rancho de Taos, NM

19 Pro Se Appellant

20 Yenson, Allen & Wosick, P.C.
21 Megan L. Jahner
22 Patrick D. Allen
 1 Albuquerque, NM

 2 for Appellees



 3                           MEMORANDUM OPINION

 4 GARCIA, Judge.

 5       Summary affirmance was proposed for the reason stated in the notice of

 6 proposed disposition. No memorandum opposing summary affirmance has been filed,

 7 and the time for doing so has expired.

 8       Affirmed.

 9       IT IS SO ORDERED.


10
11                                          TIMOTHY L. GARCIA, Judge


12 WE CONCUR:



13
14 MICHAEL D. BUSTAMANTE, Judge



15
16 CYNTHIA A. FRY, Judge

                                             2
3